DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 11-17, 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “the fuel cell generates thermal energy and wherein at least one of the thermal energy or the electricity is provided to a climate control system of the vehicle”.  However, this limitation is deemed to be new matter in view of a new limitation introduced to claim 1 reciting “the auxiliary system comprises a spraying system configured to spray water from the water tank into an environment outside of the vehicle” because the applicant has not specifically pointed out support for a vehicle having both of these capabilities (i.e., “the fuel cell generates thermal energy and wherein at least one of the thermal energy or the electricity is provided to a climate control system of the vehicle” and “the auxiliary system comprises a spraying system configured to spray water from the water tank into an environment outside of the vehicle”).
Claim 12 recites the limitation “the vehicle comprises a recreational vehicle (RV) or a trailer and wherein the auxiliary system comprises one or more systems associated with the RV or the trailer”.  However, this limitation is deemed to be new matter in view of a new limitation introduced to claim 1 reciting “the auxiliary system comprises a spraying system configured to spray water from the water tank into an environment outside of the vehicle” because the applicant has not specifically pointed out support for an RV or a trailer having the newly recited spraying capabilities (i.e., “the auxiliary system comprises a spraying system configured to spray water from the water tank into an environment outside of the vehicle”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 11-17, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one of the water or water vapor” (specifically, the claim recites the fuel cell generating “at least one of water or water vapor”, an auxiliary system utilizing “the at least one of the water or water vapor” and a water storage configured to receive “the at least one of water or water vapor” and to provide “the at least one of water or water vapor” to the auxiliary system) and the claim also recites “the auxiliary system comprises a spraying system configured to spray water from the water tank…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 6 recites the limitation “the at least one of water or water vapor” in lines 3-4.  This limitation renders the claim indefinite because the limitation can refer to “the at least one of water or water vapor” with respect to the fuel cell, auxiliary system and/or water storage.  For the purposes of this Office Action, the limitation is assumed to refer to the at least one of water or water vapor generated at the fuel cell.
Claim 11 recites the limitation "the ice” in line 2 and in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the mixture”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the water generated by the fuel cell”.  This limitation renders the claim indefinite because claim 1 recites the fuel cell generates “at least one of water or water vapor”.  
	Further, dependent claims 2-3, 5-8, 11-13, 21 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “at least one of the water or water vapor” (specifically, the claim recites generating by the fuel cell “at least one of water or water vapor”, providing the “at least one of the water or water vapor” to a water storage and providing “the at least one of the water or water vapor” to an auxiliary system) and the claim also recites “the auxiliary system comprises a spraying system configured to spray water from the water tank…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 15-17 recites the limitation “the at least one of water or water vapor”.  This limitation renders the claim indefinite because the limitation can refer to “the at least one of water or water vapor” with respect to the fuel cell, auxiliary system and/or water storage.  For the purposes of this Office Action, the limitation is assumed to refer to the at least one of water or water vapor generated at the fuel cell.
Claim 23 recites the limitation "the ice” in line 3 and again in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the water”.  It is unclear what the limitation is referring to since water or water vapor is present in various components of the vehicle.
Further, dependent claims 15-17, 19-20, 22-24 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/25/2022